Appeal from an order of the Supreme Court, Schenectady County, setting aside a jury verdict in favor of the respondent in the amount of $18,000 on the ground of inadequacy and ordering a new trial limited to the issue of damages. The trial court’s determination as to the adequacy of a jury verdict will only be disturbed by an appellate court where it can be said that the trial court’s exercise of its discretion is not reasonably grounded (Hussey v. Oneida Motor Frgt., 30 A D 2d 741). Here respondent sustained extremely serious burns to his upper torso when sparks from an acetylene torch ignited his sweatshirt. As a result respondent was hospitalized for over a month, and confined to his home for an additional five weeks. Special damages amounting to $2,816 were claimed, considerable pain and suffering were testified to and permanent injury in the form of scars on his back and a 15% limitation of motion in the left shoulder was asserted. In addition considerable continuing discomfitures, annoyances and limitations of physical actions previously engaged in were brought forth at the trial. On this state of the record it cannot be said that the *630trial court’s decision reflects unreasonable judgment or an abuse of discretion and, accordingly, the order appealed from should be affirmed. Order affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.